












Exhibit 10.35







SETTLEMENT AGREEMENT AND RELEASE




This Settlement Agreement and Mutual Release (“Agreement”) is entered into
between Azco Mining, Inc., Anthony Harvey (“Harvey”), ARH Management Ltd.
(“ARH”), Alan Lindsay (“Lindsay”), and Alan Lindsay and Associates, Ltd (“ALA”)
(the “parties”).




The following events have resulted in the execution of this Agreement:




A.

Azco entered into a Settlement Agreement and Release (“First Agreement”)with
ARH, Harvey, ALA and Lindsay in or about July, 2002.




B.

Pursuant to the terms of the Agreement, Azco was to make certain payments to ARH
and ALA.




C.

Azco has defaulted on its payments under the First Agreement.




D.

ARH, Harvey, ALA and Lindsay have garnished the funds in Azco’s Bank of America
(the “Bank”) account (the “Account”), but those funds have not yet been removed
from the bank.




E.

The parties desire to settle the claims that ARH, ALA, Harvey and Lindsay has as
a result of the default in orderly and cooperative fashion, as specified in this
Agreement.




THEREFORE, the parties agree as follows:




1.

ARH, ALA, Harvey and Lindsay shall remove Forty Five Thousand Dollars ($45,000)
from the Account, plus $4,106.78 in attorneys’ fees and, if the total amount of
attorneys’ fees incurred by ARH, ALA, Harvey and Lindsay in the finalization of
the Agreement and the accompanying matters (including the Assignment and the
garnishment proceedings) exceeds $8,713.28, an additional fifty percent of all
fees incurred in excess of that amount.  In addition, should Azco request
Harvey’s assistance with the issuance of the shares described in paragraph (3),
below, the estimated attorneys’ fees for such assistance will also be added to
the total amount garnished, but the amount to be added for this purpose shall
not exceed $3,000.00.  The Parties recognize that the Bank’s attorneys will
receive One Hundred Fifty Dollars ($150.00) from the Amount for the preparation
of the Bank’s answer, and that the remainder of the balance in the Account will
remain in the possession of Azco.  The funds shall be withdrawn and the
garnishment released upon the completion of all activities described in
paragraph (2) of this Agreement.




2.

In addition to the sum set forth in paragraph (1), Azco shall assign to ARH and
ALA its entire interest, including without limitation all remaining purchase
payments, deferred payments, and royalty payments, in the Stock Purchase
Agreement between Azco and Frontera Cobre del Mayo, Inc. (“Frontera”), attached
hereto as a part of Exhibit A.  Azco hereby represents and warrants that it has
obtained any and all necessary consents and necessary corporate authorization to
assign the proceeds of this agreement in their entirety to ARH and ALA.  Azco
further agrees to cooperate to the extent necessary to amend the Stock Purchase
Agreement or otherwise assure that all future payments, including the payment
due on or about July 10, 2003, will go directly to ARH and ALA rather than to
Azco.  Azco will provide instructions to Frontera directing all future payments
to ARH and ALA.  The executed assignment is attached hereto as Exhibit A, and a
copy of the instructions to Frontera are attached hereto as Exhibit B.




Azco will make every effort to complete its responsibilities under this
paragraph prior to July 10, 2003.  If ARH and ALA do not have the fully executed
Assignment prior to July 10, 2003, and/or if the anticipated payment from
Frontera is directed to Azco and not to ARH and ALA, Azco shall pay to ARH and
ALA the sum of $50,000 in addition to all other considerations set forth herein.
 ARH and ALA shall have no further obligations under this Agreement until and
unless that amount is paid, and shall be permitted to garnish all of the funds
held in the garnished Bank of America account.  Any amount in excess of
$45,000.00 plus the amount garnished for the payment of attorneys’ fees pursuant
to paragraphs (1) and (3), shall be a credit against the $50,000 described
herein.




3.

In addition to the sum set forth in paragraph (1) and the additional
consideration set forth in paragraph (2), Azco shall provide ARH and ALA each
with 600,000 free trading shares of stock in Azco Mining, Inc., which shares
shall be unrestricted as allowed pursuant to Rule S-8 of the Rules of the
Securities and Exchange Commission.  The shares shall be fully paid and
non-assessable, and shall be issued to ARH and ALA by September 1, 2003.
 Harvey, Lindsay, ARH and ALA shall obtain the legal services necessary for the
issuance of these shares, but Azco shall be solely responsible for assuring that
its corporate filings are current.




4.

In consideration for the foregoing, and after Azco has fully performed under
this Agreement, ARH, ALA, Harvey and Lindsay shall fully release Azco from all
further obligations under the First Agreement, and shall waive any rights they
have as a result of Azco’s default of the First Agreement.  ARH, ALA, Harvey and
Lindsay shall further instruct their attorney to execute any satisfaction of
judgment prepared by Azco or its attorneys related to the action that formed the
basis of the First Agreement.




After Azco has fully performed under this Agreement, ARH, ALA, Harvey and
Lindsay shall release the Deed of Trust they currently have in place with
relation to the real property, structures and equipment owned by Azco and
located at 7239 North El Mirage Road.







6.

ARH, ALA, Harvey and Lindsay, on behalf of themselves and their principals,
officers, directors, former and current employees, attorneys, agents, heirs,
successors and assigns, hereby unconditionally and forever release, acquit, and
discharge Azco, its members, principals, officers, directors, former and current
employees, attorneys, agents, heirs, successors, insurers and assigns, of and
from any and all claims, charges, complaints, demands, liabilities, obligations,
damages, penalties, fees, costs, expenses, and causes of action of every kind,
nature and description whatsoever which they may have, or may hereafter have
against them or any of them arising out of the First Agreement.




7.

Azco, on behalf of itself and its principals, officers, directors, former and
   current employees, attorneys, agents, heirs, successors and assigns, hereby
unconditionally and forever release, acquit, and discharge ARH, Harvey, ALA,
Lindsay, their members, principals, members, principals, officers, directors,
former and current employees, attorneys, agents, heirs, successors, insurers and
assigns, of and from any and all claims, charges, complaints, demands,
liabilities, obligations, damages, penalties, fees, costs, expenses, and causes
of action of every kind, nature and description whatsoever which Azco may have,
or may hereafter have against them or any of them arising out of the First
Agreement.




8.

This Agreement, together with its Exhibit A, is the complete and entire
agreement between the parties.  No oral amendments, modifications, waivers or
other changes to this Agreement are binding or effective unless reduced to
writing and executed by the parties to this Agreement.  Each of the parties has
had an opportunity to discuss the importance and content of this document with
their respective legal counsel.  In the event any provision or provisions of
this Agreement are declared to be invalid by any court of competent jurisdiction
such invalidity shall not affect the remaining terms and provisions of this
Agreement which shall remain in full force and effect.




9.

This Agreement may be executed in multiple parts, and a facsimile signature
shall be acceptable in lieu of an original signature.




10.

This Agreement shall be governed by the law of Arizona.




AZCO MINING, INC.

ARH MANAGEMENT, LTD.




DATED:  6/27/03________

DATED:  7/02/03_________

By:  /s/ Ryan Modesto_____

By:  /s/ Anthony Harvey____

Its:  Vice President  - Finance

Its:  President







ALAN LINDSAY &

ASSOCIATES,

ANTHONY HARVEY

LTD  




DATED:  7/07/03________

DATED:  7/02/03__________




By:  /s/ Alan Lindsay________

By:  /s/ Anthony Harvey_______

Its:  President













ALAN LINDSAY




DATED:  7/07/03_________




By:  /s/ Alan Lindsay_________   





